Citation Nr: 0726867	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-30 553	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to January 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claims.

The veteran provided testimony at a hearing before the Board 
in June 2007, a transcript of which is of record.  During the 
hearing, the veteran stated his intention to submit 
additional evidence and waive RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).  The Board 
received the evidence and waiver in July 2007 and it will 
consider such evidence in the adjudication of this appeal.


FINDING OF FACT

The veteran has degenerative joint disease of the left and 
right knee that is related to his active service.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the left knee 
was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran's degenerative joint disease of the right 
knee was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, for the reasons detailed below, the Board concludes 
that the veteran is entitled to the benefit sought on appeal.  
Accordingly, no further discussion is warranted as to either 
the duty to notify or assist because the veteran is not 
prejudiced by any deficiency on the part of VA in providing 
these duties.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

The veteran contends that he currently has a bilateral knee 
disability that is the result of injuries sustained during 
his active military service.  Through written submissions and 
hearing testimony, the veteran specifically alleges that he 
injured both his left and right knee on several occasions 
while playing football in service.  The veteran states that 
his knees have bothered him ever since the injuries in 
military service and he should be awarded service connection 
for the resulting disability.

A review of the veteran's service medical records reveals a 
normal entrance examination.  From July 1971 to October 1974, 
the veteran was treated on multiple occasions for injuries to 
his right and left knee.  Treatment records show that the 
injuries were generally football-related and resulted in 
effusion, swelling, and painful joints.  The veteran's August 
1974 separation examination was normal although he complained 
of past swollen and painful joints and trick or locked knees.  
The Board notes that, in October 1974, the veteran again 
injured his left knee playing football subsequent to the 
separation examination but prior to being discharged from 
active service.

Post-service medical records from J.G.F., M.D. and W.C.B., 
M.D. consistently document that the veteran suffers from 
degenerative joint disease of the left and right knee.  The 
records also show that the veteran likely has psoriatic or 
rheumatoid arthritis of multiple joints, including both 
knees.  Although the veteran has current left and right knee 
disability and there is evidence of injuries to the knees 
during active military service, there still must be competent 
medical nexus evidence that links the current disability to 
the in-service injuries.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regarding medical nexus evidence, the veteran submitted 
several medical opinions from Dr. W.C.B.  In a September 2005 
record, Dr. W.C.B. noted the veteran's self-reported history 
of football injuries during military service in the 1970s.  
Dr. W.C.B stated that the veteran's current degenerative 
joint disease of the knees may well have been posttraumatic 
in nature and potentially a result of the injuries sustained 
in the early 1970s.  In August 2006, Dr. W.C.B. reported that 
it was quite clear that the veteran's degenerative joint 
disease was posttraumatic in nature.  He gave an opinion that 
there was no question that the degenerative arthritis was 
from the injury sustained in the Armed Services.  Dr. W.C.B. 
provided another nexus opinion in September 2006.  On this 
occasion, Dr. W.C.B. reported that he had reviewed the 
veteran's service medical records in which he found sustained 
significant injuries to the bilateral knees during the 
participation in football.  Dr. W.C.B. stated that the 
premature end-stage degenerative arthritis experienced by the 
veteran was a direct result of the previous football knee 
injuries sustained in service.

The Board finds Dr. W.C.B.'s opinions to be probative of the 
relationship between the veteran's current degenerative joint 
disease of the left and right knee and his knee injuries that 
occurred during military service while playing football.  
Dr. W.C.B. has set forth persuasive rationale as to the 
posttraumatic onset of the current disability.  He also 
reviewed the veteran's service medical records and has 
thoroughly examined the veteran on numerous occasions.  
Additionally, Dr. W.C.B. was cognizant of the veteran's 
history of rheumatoid arthritis.  This was shown in his own 
medical entries and also in Dr. J.G.F.'s medical records, 
many of which were copied to Dr. W.C.B.  Significantly, there 
is no other medical opinion of record that contradicts his 
nexus opinion.  While the veteran also appears to suffer from 
a form of rheumatoid arthritis that affects multiple joints, 
which is apparently related to the veteran's psoriasis, the 
evidence shows that he indeed suffers from degenerative joint 
disease of the knees with an etiology related to service.  

The Board further notes that in Alemany v. Brown, 9 Vet. App. 
518 (1996), the United States Court of Appeals for Veterans 
Claims (Court) noted that in light of the benefit of the 
doubt provisions of 38 U.S.C.A. § 5107(b), an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is "definite etiology" or 
"obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

In view of the foregoing, the Board finds that the veteran is 
entitled to a grant of service connection for degenerative 
joint disease of the left and right knee.  Reasonable doubt 
has been resolved in his favor.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.

Service connection for degenerative joint disease of the 
right knee is granted.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


